Name: Council Regulation (EC) NoÃ 1139/2009 of 20Ã November 2009 repealing certain obsolete Council acts
 Type: Regulation
 Subject Matter: European Union law;  organisation of the legal system;  trade policy
 Date Published: nan

 27.11.2009 EN Official Journal of the European Union L 312/1 COUNCIL REGULATION (EC) No 1139/2009 of 20 November 2009 repealing certain obsolete Council acts THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Improving the transparency of Community law is an essential element of the better lawmaking strategy that Community institutions are implementing. In that context it is appropriate to remove from legislation in force those acts which no longer have real effect. (2) Council Decision 91/373/EEC of 8 July 1991 on the conclusion by the European Economic Community of an Agreement in the form of an Exchange of Letters between the European Economic Community and the Union of Soviet Socialist Republics on a credit guarantee for exports of agricultural products and foodstuffs from the Community to the Soviet Union (1) and Council Regulation (EEC) No 599/91 of 5 March 1991 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Community, Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia to the Soviet Union (2) dealt with a temporary situation and have therefore exhausted their effects. (3) Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV.6 consequent upon the accession of Austria, Finland and Sweden to the European Union (3) has been incorporated into Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4) and has as a result exhausted its effects. (4) Council Decision 96/620/EC of 1 October 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco fixing, from 1 January 1994, the additional amount to be deducted from the levy or the customs duties on imports into the Community of untreated olive oil originating in Morocco (5) implemented an Agreement which has been subsequently superseded and Council Decision 2002/958/EC of 28 November 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Morocco derogating temporarily, as regards the importation into the Community of tomatoes originating in Morocco, from Agricultural Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (6), had a temporary character; they have therefore exhausted their effects. (5) Council Regulation (EC) No 1804/98 of 14 August 1998 establishing an autonomous duty applicable for residues from the manufacture of starch from maize falling within CN codes 2303 10 19 and 2309 90 20 and introducing a tariff rate quota on imports of residues from the manufacture of starch from maize (corn gluten feed) falling within CN codes 2303 10 19 and 2309 90 20 originating in the United States of America (7) was adopted in the framework of a trade dispute with the United States of America which has since been settled and as a result that Regulation no longer has any practical relevance. (6) Council Regulation (EC) No 2249/1999 of 22 October 1999 opening a Community tariff quota for the import of meat of bovine animals, boneless, dried (8) had a temporary character and has therefore exhausted its effects. (7) The following measures concerning certain states have become obsolete following the accession of those states to the European Union: (i) Council Decision 85/211/EEC of 26 March 1985 concerning the conclusion of an Exchange of Letters extending the arrangement relating to clause 2 of the Agreement between the European Economic Community and the Socialist Republic of Romania on trade in sheep meat and goat meat (9); (ii) Council Decision 93/722/EC of 23 November 1993 concerning the conclusion of an Agreement between the European Community and Republic of Bulgaria on the reciprocal protection and control of wine names (10); (iii) Council Decision 93/724/EC of 23 November 1993 concerning the conclusion of an Agreement between the European Community and Republic of Hungary on the reciprocal protection and control of wine names (11); (iv) Council Decision 93/726/EC of 23 November 1993 concerning the conclusion of an Agreement between the European Community and Romania on the reciprocal protection and control of wine names (12); (v) Council Regulation (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania (13); (vi) Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (14); (vii) Council Regulation (EC) No 410/97 of 24 February 1997 on certain procedures for applying the Interim Agreement on Trade and Trade-Related Measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part (15); (viii) Council Regulation (EC) No 2658/98 of 19 January 1998 concerning the approval of an Exchange of Letters between the European Community and the Republic of Hungary on certain import arrangements for agricultural products (16); (ix) Council Decision 1999/86/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements (17); (x) Council Regulation (EC) No 1037/1999 of 17 May 1999 on the application of specific measures for the import of grape juice and must originating in Cyprus (18); (xi) Council Regulation (EC) No 678/2001 of 26 February 2001 concerning the conclusion of Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria, the Republic of Hungary and Romania on reciprocal preferential trade concessions for certain wines and spirits (19); (xii) Council Decision 2002/63/EC of 23 October 2001 relating to the conclusion of a Protocol adjusting trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements (20); (xiii) Council Regulation (EC) No 1361/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania (21); (xiv) Council Decision 2003/18/EC of 19 December 2002 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions (22); (xv) Council Decision 2003/285/EC of 18 March 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions (23); (xvi) Council Decision 2003/463/EC of 18 March 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions (24); (xvii) Council Decision 2003/286/EC of 8 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions (25); (xviii) Council Decision 2003/298/EC of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions (26); (xix) Council Decision 2003/299/EC of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions (27); (xx) Council Decision 2003/452/EC of 26 May 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions (28); (xxi) Council Decision 2004/484/EC of 22 September 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Latvia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions (29). (8) For reasons of legal certainty and clarity, those obsolete Regulations and Decisions should be repealed, HAS ADOPTED THIS REGULATION: Article 1 1. Regulations (EEC) No 599/91, (EC) No 933/95, (EC) No 3093/95, (EC) No 1926/96, (EC) No 410/97, (EC) No 1804/98, (EC) No 2658/98, (EC) No 1037/1999, (EC) No 2249/1999, (EC) No 678/2001 and (EC) No 1361/2002 and Decisions 85/211/EEC, 91/373/EEC, 93/722/EC, 93/724/EC, 93/726/EC, 96/620/EC, 1999/86/EC, 2002/63/EC, 2002/958/EC, 2003/18/EC, 2003/285/EC, 2003/286/EC, 2003/298/EC, 2003/299/EC, 2003/452/EC, 2003/463/EC and 2004/484/EC are repealed. 2. The repeal of the Regulations and Decisions referred to in paragraph 1 shall be without prejudice to the maintenance in force of Community acts adopted on the basis of those Regulations and Decisions. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 2009. For the Council The President E. ERLANDSSON (1) OJ L 202, 25.7.1991, p. 39. (2) OJ L 67, 14.3.1991, p. 21. (3) OJ L 334, 30.12.1995, p. 1. (4) OJ L 256, 7.9.1987, p. 1. (5) OJ L 277, 30.10.1996, p. 35. (6) OJ L 333, 10.12.2002, p. 21. (7) OJ L 233, 20.8.1998, p. 1. (8) OJ L 275, 26.10.1999, p. 2. (9) OJ L 96, 3.4.1985, p. 30. (10) OJ L 337, 31.12.1993, p. 11. (11) OJ L 337, 31.12.1993, p. 93. (12) OJ L 337, 31.12.1993, p. 177. (13) OJ L 96, 28.4.1995, p. 1. (14) OJ L 254, 8.10.1996, p. 1. (15) OJ L 62, 4.3.1997, p. 5. (16) OJ L 336, 11.12.1998, p. 1. (17) OJ L 29, 3.2.1999, p. 9. (18) OJ L 127, 21.5.1999, p. 5. (19) OJ L 94, 4.4.2001, p. 1. (20) OJ L 27, 30.1.2002, p. 1. (21) OJ L 198, 27.7.2002, p. 1. (22) OJ L 8, 14.1.2003, p. 18. (23) OJ L 102, 24.4.2003, p. 32. (24) OJ L 156, 25.6.2003, p. 31. (25) OJ L 102, 24.4.2003, p. 60. (26) OJ L 107, 30.4.2003, p. 12. (27) OJ L 107, 30.4.2003, p. 36. (28) OJ L 152, 20.6.2003, p. 22. (29) OJ L 162, 30.4.2004, p. 78.